Exhibit 10.2
 
ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY
 
Section 1.    Guarantor hereby acknowledges and confirms that it has reviewed
and approved the terms and conditions of the Fourth Amendment to Loan and
Security Agreement dated as of even date herewith between Silicon Valley Bank
(“Bank”) and XPLORE TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation
(“Borrower”) (the “Amendment”).
 
Section 2.            Guarantor hereby consents to the Amendment and agrees that
the Unconditional Guaranty executed by Guarantor in favor of Bank dated April
22, 2005 relating to the Obligations of Borrower under the Loan Agreement (the
“Guaranty”) shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
the Amendment or any other document or instrument delivered in connection
herewith.
 
Section 3.            Guarantor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in the
Guaranty are true, accurate and complete as if made the date hereof.
 
Dated as of March 28, 2008
 
GUARANTOR
XPLORE TECHNOLOGIES CORP.
 
 
By:           /s/ Michael J. Rapisand
Name:      Michael J. Rapisand
Title:        Chief Financial Officer

 